Title: To James Madison from Benjamin Henry Latrobe, 10 March 1809
From: Latrobe, Benjamin Henry
To: Madison, James


Sir,
Capitol US. March 10th. 1809
Agreeably to your instructions, I have made arrangements to provide the most necessary articles of furniture required for the President’s house. The first and most expensive of these are Looking Glasses of large dimensions. I have already purchased conditionally 3 pair, the largest of which is 8 ft. 6 in in highth, and I have in view one other pair, of very considerable highth & width. The sums at which I have agreed,


should the purchase meet your approbation are: one pair
$1.050
.—


do
350
.—


do
750
.—



2.150



The 4th. pair which I have in view probably
—1.000
  



3.150
.—


I have also engaged a quantity of carpetting, bed & table linnen, & on my return to Philadelphia, it will be necessary to order furniture & upholstery for the three principal rooms, on the ground floor. As I shall probably be able to purchase the materials of the Curtains of the drawing room at a greater advantage for ready money, that by agreeing for the hangings when made up, including materials it will be necessary that I should have a fund in hand, on which to draw in such cases.
I therefore respectfully solicit an advance out of the fund appropriated to this object, of 5.000$ to be accounted for by me at the Treasury, as in similar cases has been done. I am with the highest respect Yours
B. Henry Latrobe Surv. pblic [sic] Bldgs U. States.
